DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
It is noted that in Applicant’s response filed on 2/24/2021 that claims 16-35 are mentioned. However only new claims 16-34 were received. Therefore only newly submitted claims 16-34 have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) Claims  20 and 21 are indefinite in that the term “based on” renders the scope of the claim indefinite since no actual relationship between the compared parameters (impedance and voltage, current and frequency) are recited, making the scope of the claim indefinite.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 16-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,799,949 (US’949)  in view of US 4,816,758 (US’758). US’949 in the claims for example, teaches a pouring spout with a removable inductor coil situated around the spout in substantially the same manner as instantly recited, but de snot teach including a supply and evaluation unit for the purpose of detecting and evaluating “various variables” including slag content. US’758 teaches that at the time the invention was filed it was known in the art to employ measured values from an induction coil surrounding an outlet or pouring spout to determine “various properties” of the pouring conditions and adjust the pouring conditions in accordance with these detected values or variations. Because improved pour control would also be desirable in the invention of US’949, motivation to include the evaluation and supply system of US’758 in the arrangement shown by US’949 would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20, 24, 26, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,816,758 to Theissen et al (Theissen et al). Theissen et al teaches a method of detecting “variables” (which could be any measured property which varies in some manner), in the spout of a metallurgical vessel including a sliding closure unit  (see claims and figure 1a-3 for example) by means of an induction coil (3) within a perforated refractory brick (7) and connected to an evaluation unit (figures 2 and 3) by leads, wherein the evaluation unit detects and determines variations in impedance  by means of detecting or measuring variables and activating the induction coil to heat a melt or operate a slide closure member (16) thereby showing all aspects of above claims where Theissen et al calculates variations in impedance which are in some manner determined on some unspecified basis of voltage, current and frequency, and which result in the calculation of resistance, angle and/or current since any operation of the induction coil would to some extent also heat the metal melt.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 25, 27 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theissen et al. As applied to claims 16 and 26 above, Theissen et al shows all aspects of the above claims except specifically reciting making a temperature measurement “in the vicinity of” (which could be anywhere) the outlet channel or to show a transformer and generator structure for supplying power to the induction coil. With respect to temperature measurement, since the temperature measurement could be made in any manner in any area “in the vicinity of” the outlet channel, and it is noted to be an old and well known expedient to measure the temperature of a molten metal melt to ensure proper processing, motivation to employ commonly known temperature measurement processes to measure the temperature of a melt . 
With respect to the inclusion of a transformer and power supply for the induction coil of Theissen et al, since an induction coil requires such components to operate, motivation to include necessary operating arts, such as a power supply including a generator and transformer, for the operation of the induction coil of Theissen et al, would also have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
With respect to the use of the apparatus or process in a copper anode furnace, since Thessen et al is operable in any type of furnace requiring slag or outlet control and known copper anode furnaces also require such control, motivation to employ the system of Thessen et al in a known copper anode furnace environment one order to provide improved slag and flow control would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Claims 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theissen et al in view of US 6,210, 629 to Bruckner et al (Bruckner et al). Applied to claim 26 above, Thessen et al shows all aspects of the above claims except the inclusion of cooling chambers and a cooling system surrounding the induction coil and which can be operated to cool and solidify a melt of slag. Bruckner et al teaches that at the time then invention was filed it was known ion the art to employ an inductor structure meeting the instant claim requirements and including a cooling circuit (see the claims for example) which serve to solidify a melt of slag within an outlet channel (3) for better flow control of the channel. Because improved flow control would also be .

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 2/24/2021 have been fully considered but they are not fully persuasive. Initially it is noted that applicant’s amendments and arguments have overcome all of the rejections under 35 USC 112 except the one recited above relating to new claims 20 and 21. However applicant’s argument that Thessen et al, with respect to either the obviousness type double patenting rejection or the rejection of the instant claims under 35 USC 102 or 103 does not teach the use of a single induction coil for bot heating and measurement of impedance is not persuasive because as stated above, any induction coil which is activated will to some  extent heat  a melt in the positions described by Thessen through the conduction of a current through the melt. The claims as presently recited do not exclude the presence of another or multiple other induction coils in the claimed system or process, and as such allow for the multiple coils taught by Thessen.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk